KELLUM, Judge,
concurring specially.
I write specially to note that this action appears to be Bagley’s fifth Rule 32, Ala. R.Crim. P., petition challenging his 1995 guilty-plea conviction. I believe that allowing Bagley to file multiple petitions for *283postconviction relief in which his claims are either precluded or without merit wastes scarce judicial resources. Therefore, I would encourage the circuit court to adopt sanctions pursuant to Peoples v. State, 531 So.2d 323 (Ala.Crim.App.1988), and Procup v. Strickland, 792 F.2d 1069 (11th Cir.1986), to prevent future frivolous litigation on the part of Bagley. See Ex parte Thompson, 38 So.3d 119 (Ala.Crim.App.2009), and cases involving other similarly situated inmates.